PER CURIAM.
The defendant contends on appeal that the trial court erred in sentencing him to three consecutive three-year minimum mandatory sentences for use of a firearm in the commission of two robberies and a kidnapping, all of which occurred in the same transaction. We agree.
The supreme court has prohibited the stacking of multiple consecutive three-year minimum mandatory sentences upon conviction of separate offenses arising out of the same criminal transaction. Palmer v. State, 438 So.2d 1 (Fla.1983). See also Davis v. State, 453 So.2d 196 (Fla. 3d DCA 1984). Therefore, the consecutive minimum mandatory sentences imposed herein are error. See Davis. Accordingly, we hereby modify the sentences as related to the minimum mandatory portions to run concurrently rather than consecutively.
Affirmed as modified.